 

Exhibit 10.1

 

AMENDMENT NO. 6 TO LOAN AND SERVICING AGREEMENT

 

(BDCA FUNDING I, LLC)

 

THIS AMENDMENT NO. 6 TO THE LOAN AND SERVICING AGREEMENT, dated as of November
4, 2015 (this “Amendment”), is entered into by and among BDCA Funding I, LLC, as
the borrower (in such capacity, the “Borrower”), Business Development
Corporation of America, as the servicer (in such capacity, the “Servicer”),
Wells Fargo Bank, National Association, as the required lender as of the date
hereof (in such capacity, the “Required Lender”), and Wells Fargo Securities,
LLC, as the administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein have the meanings provided in the
Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”), by and among the Borrower, the Servicer, the Conduit
Lenders, the Institutional Lenders, the Swingline Lender, the Lender Agents, the
Administrative Agent, and U.S. Bank National Association, as the collateral
agent, the account bank and the collateral custodian; and

 

WHEREAS, the Borrower and the Servicer request that the Lenders and the
Administrative Agent amend the Agreement upon and subject to the terms and
conditions set forth in this Amendment;

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
specified herein, pursuant to and in accordance with Section 11.01 of the
Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.             AMENDMENT.             

 

Section 1.01 of the Agreement is hereby amended as follows:

 

(a)             The definition of “Management Agreement” is hereby amended and
restated in its entirety as follows:

 

““Management Agreement” means the Amended and Restated Investment Advisory and
Management Services Agreement, dated as of June 23, 2011, between BDCA and BDCA
Adviser, LLC, or the investment advisory agreement entered into in replacement
thereof between BDCA and BDCA Adviser, LLC that was approved by a majority of
the outstanding stockholders of BDCA at a special meeting of the shareholders
held on September 30, 2015.”

 



 

 

 

(b)             Clause (i) of the definition of “Servicer Termination Event” is
hereby amended and restated in its entirety as follows:

 

“(i)             any change in the management of the Servicer (whether by
resignation, termination, disability, death or lack of day-to-day management)
relating to any of Peter Budko, Robert Grunewald and William Kahane failing to
be an employee or partner of BDCA, AR Capital, LLC, or AR Global Investments,
LLC, as applicable, that is actively involved in the management of BDCA’s daily
activities including, but not limited to, general management, management of the
Collateral Portfolio, underwriting, and the credit approval process and credit
monitoring activities, and such individuals are not replaced with other
individuals reasonably acceptable to the Administrative Agent within 60 days of
such event;”

 

SECTION 2.             Agreement in Full Force and Effect as AMENDED AND Waived.

 

Except as specifically amended and waived hereby, all provisions of the
Agreement and the other Transaction Documents (including all Obligations of the
Borrower and rights of the Administrative Agent and the Lender thereunder) shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement or other Transaction Documents other than as expressly set
forth herein.

 

SECTION 3.             Representations.

 

Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

 

(i)             it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)             the execution, delivery and performance by it of this Amendment
and the Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)             no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Agreement as amended hereby by or
against it;

 

(iv)             this Amendment has been duly executed and delivered by it and
is effective to amend the Agreement as contemplated by the amendment provisions
thereof;

 

(v)             each of this Amendment and the Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
and

 



 

 

 

(vi)             there is no Unmatured Event of Default, Event of Default or
Servicer Termination Event.

 

SECTION 4.             Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon the receipt by the
Administrative Agent of executed counterparts of this Amendment.

 

SECTION 5.             Miscellaneous.

 

(a)             This Amendment may be executed in any number of counterparts
(including by facsimile or e-mail), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

(b)             The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(a)             This Amendment may not be amended or otherwise modified except
as provided in the Agreement.

 

(b)             The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment.

 

(c)             Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural
number, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(d)             This Amendment and the Agreement represent the final agreement
among the parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.

 

(b)             THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND
SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE
AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

  BDCA FUNDING I, LLC,   as the Borrower       By:  BUSINESS DEVELOPMENT
CORPORATION OF AMERICA, Member of BDCA Funding I, LLC               By: /s/
Robert K. Grunewald     Name: Robert K. Grunewald
Title: President and CIO               BUSINESS DEVELOPMENT CORPORATION OF
AMERICA,   as the Servicer               By: /s/ Robert K. Grunewald     Name:
Robert K. Grunewald
Title: President and CIO

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as the Required Lender             
  By: /s/ Allan Schmitt     Name: Allan Schmitt
Title: Director               WELLS FARGO SECURITIES, LLC,   as the
Administrative Agent               By: /s/ Beale Pope     Name: Beale Pope
Title: Vice President

 

 

 

 